Case 7:20-cr-00021-CS Document 17-1 Filed 02/04/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=e ee ee ee ee ee ew ee eee ee eee ee ee x
UNITED STATES OF AMERICA

ORDER

_ Vv. _

20 Cr, 21 (CS)

GRAFTON E. THOMAS,
Defendant.

wee eee ee wee ee ee eee ee x

Upon the motion of the defendant, GRAFTON E. THOMAS, with the consent of
the UNITED STATES, by its attorney, Geoffrey 5. Berman, United States Attorney for the
Southern District of New York, Lara Eshkenazi, Esq., it is hereby

ORDERED, pursuant to Title 18, United States Code, Sections 4241(b), 4247(b)
and 4247(c), that the defendant GRAFTON E,. THOMAS be transferred from Westchester County
Jail to a suitable Bureau of Prisons facility that performs psychiatric or psychological examinations
consistent with the provisions of Section 4247(b) (“suitable BOP facility”) for a period of forty-
five days for an examination to determine whether the defendant is suffering from a mental disease
or defect rendering him mentally incompetent to the extent that he is unable to understand the
nature and consequences of the proceedings against him or to assist properly in his defense, and
for any necessary treatment; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 4247(b), that a
qualified examiner (the “examiner”) conduct a psychiatric or psychological examination at a

suitable BOP facility; and it is further

 
Case 7:20-cr-00021-CS Document17-1 Filed 02/04/20 Page 2 of 2

ORDERED, pursuant to Title 18, United States Code, Section 4247(b), that the
examiner complete the examination of the defendant GRAFTON E. THOMAS within forty-five
(45) days of the defendant’s arrival at the suitable BOP facility; and it is further

ORDERED, pursuant to Title 18, United States Code, Section 4247(c), that within
a reasonable time following the conclusion of this examination, the examiner file a psychiatric and
psychological report with the Court with copies provided to defense counsel Michael H. Sussman,
Esq., 1 Railroad Ave, Goshen, NY 10924, and Assistant United States Attorneys Lindsey Keenan,
Michael Krouse, and Lara Eshkenazi, United States District Courthouse, 300 Quarropas Street,
White Plains, NY 10601; and it is further

ORDERED, that the Clerk of the Court serve a copy of this Order upon the United
States Marshals Service for the Southern District of New York and the Bureau of Prisons; and
finally

The Court recommends that the suitable BOP facility to which the defendant
GRAFTON E. THOMAS is transferred be within the Southern District of New York, preferably
the Metropolitan Correctional Center in New York, New York.

DATED: February 7, 2020
New York, New York

(Wthy Sebb

HON. CATHY SEIBEL
UNITED STATES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
